Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 are pending in the application. Claims 1-3 are rejected. 

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/CN2018/091961, filed June 20th, 2018, which claims priority under 35 U.S.C. 119(a-d) to Chinese Application No. CN201710684789.0, filed August 11th, 2017.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on February 11th, 2020.

Specification
The disclosure is objected to because of the following informalities: The numerical labels on page 4 of the specification should be replaced with higher resolution text. Please see pages 3 and 4 of the PGPub where various instances were labeled with a question mark since the printer could not interpret several instances.  
Appropriate correction is required.

Claim Objections
The numerical labels in claim 2 should either be deleted or replaced with higher resolution text. Please see pages 34 and 35 of the PGPub where various instances were labeled with a question mark since the printer could not interpret several instances.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 appears to be dependent upon claim 1; however, claim 1 is limited to methods of use whereas claim 3 is directed to products that are not limited by method steps. It is noted that the PTO-1390 shows one independent claim:

    PNG
    media_image1.png
    108
    435
    media_image1.png
    Greyscale

It is suggested that Applicant convert claim 3 to proper independent form by reciting the full formula I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 16/637,609 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case are directed to compounds where the copending case discloses the instantly claimed utility of, for instance, treating Alzheimer’s disease (page 6, lines 7-14 of the copending case). With respect to the fact that the claims of the copending case are drawn to compounds while the instant claims 1 and 2 are drawn to methods of treating diseases, Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations. Claims 1 and 2 of the copending case recite the same compounds as instant claims 1 and 2, respectively. It is further noted that the copending application claims priority to a PCT application filed June 20th, 2018, which is the same as the PCT filing date from the instant 
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims (see subsection 1. Effective U.S. Filing Date, above), the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to a provisional nonstatutory double patenting rejection are patentably distinct or filing a terminal disclaimer in the application.

Accordingly, even if the additional issues noted above were overcome the instant rejection would be maintained until it is overcome by amendment or a terminal disclaimer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Closest Prior Art
The closest structurally related compound in the prior art would appear to be disclosed in Schobert et al. Org. Biomol. Chem., 2004, 2, 3524-3529, which discloses the following compound on page 3526:

    PNG
    media_image2.png
    304
    472
    media_image2.png
    Greyscale
.
The prior art structure would not read on instant Formula I since Formula I does not provide for R4 to be hydrogen and none of the other options encompass a benzyl group. Furthermore, there does not appear to be any disclosed utility for the prior art compound to support an obviousness rationale. For this reason, the instant claims are deemed to be free of the closest prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/      Primary Examiner, Art Unit 1626